Citation Nr: 1809300	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-02 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and an anxiety disorder and as secondary to bilateral pes cavus, chronic right ankle pain, or low back pain.

2.  Entitlement to service connection for hypertension, to include as secondary to bilateral pes cavus, chronic right ankle pain, low back pain, or an acquired psychiatric disorder.

3.  Entitlement to service connection for a heart disorder, to include as secondary to bilateral pes cavus, chronic right ankle pain, low back pain, or an acquired psychiatric disorder.

4.  Entitlement to service connection for elevated cholesterol, to include as secondary to bilateral pes cavus, chronic right ankle pain, low back pain, or an acquired psychiatric disorder.

5.  Entitlement to service connection for headaches, to include as due to undiagnosed illness and as secondary to bilateral pes cavus, chronic right ankle pain, low back pain, or an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1991 to February 1995.    

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  A hearing was not requested.  

In a December 2012 decision, the Board remanded the Veteran's claims to issue a statement of the case.  Also in that decision, the Board granted increased staged ratings for the Veteran's bilateral pes planus.  The ratings for bilateral pes planus were not appealed and are final.  

The Board has re-characterized the Veteran's claims based on the Veteran's arguments regarding entitlement to service connection on a secondary basis and based on VA medical records indicating treatment for anxiety and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (holding that when a claimant makes a claim, the claimant is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Regarding entitlement to service connection for an acquired psychiatric disorder, a remand is required for a new VA examination and etiological opinion.  A September 2010 VA examination states that the Veteran's acquired psychiatric disorder is less likely than not related to service because his VA treatment records repeatedly indicate that this disorder is the result of stress at work.  Consistent with this, in December 2012 the Veteran submitted to the Department of Labor a Notice of Occupational Disease and a Claim for Compensation and a Notice of Traumatic Injury and Claim for Continuation of Pay/Compensation, both of which assert that the Veteran has "stress, anxiety, and depression" as a result of his employment.  The Veteran further maintains that his "son's medical condition has compounded [his] stress and anxiety level to a high magnitude."  See October 2017 correspondence.  The Veteran has provided no evidence or argument regarding an in-service stressor.  

However, the Veteran has also argued that his anxiety and depression are secondary to his service-connected bilateral pes cavus, right ankle, and low back disorders, in that he is depressed because of the pain and lack of mobility associated with these disorders.  See December 2009 correspondence; August 2009 correspondence.  The September 2010 VA examination does not address this theory of entitlement.  

The Veteran also argues that his other claims for service connection, particularly with respect to his heart disorder and headaches, are related to the stress associated with his acquired psychiatric disorder.  Accordingly, the remaining claims must be considered together, and thus a decision by the Board on the Veteran's remaining claims would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

VA treatment records to January 18, 2018, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from January 19, 2018, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from January 19, 2018, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any acquired psychological disorder, including but not limited to anxiety and depression.  The examiner should review the entire claims file, including but not limited to the Veteran's December 2012 submissions to the Department of Labor, conduct all necessary tests and studies, and provide the requested opinions.  

a. Identify all acquired psychiatric disorders currently present.

b. Offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that a current acquired psychiatric disorder, including anxiety and depression, had its onset in service.

c. Offer an opinion as to whether it is at least as likely as not that a current acquired psychiatric disorder had its onset within one year of the Veteran's discharge from his period of active service.

d. Offer an opinion as to whether the Veteran has any current or previously-diagnosed acquired psychiatric disorder, including anxiety and depression, that: (i) is proximately due to the Veteran's service-connected bilateral pes cavus, chronic right ankle pain, or low back pain; or (ii) was aggravated by the Veteran's service-connected bilateral pes cavus, chronic right ankle pain, or low back pain.

e. If a diagnosis of PTSD is warranted, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to exposure to an actual confirmed stressor or the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the response to the event or circumstance involved the psychological or a psycho-physiological state of fear, helplessness, or horror.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed hypertension, heart disorder, cholesterol disorder, or headache disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed hypertension, heart disorder, cholesterol disorder, or headache disorder; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed hypertension, heart disorder, cholesterol disorder, or headache disorder was incurred in the Veteran's service; 

c. Whether the Veteran has any current or previously-diagnosed hypertension, heart disorder, cholesterol disorder, or headache disorder that: (i) is proximately due to the Veteran's service-connected bilateral pes cavus, chronic right ankle pain, low back pain, or acquired psychiatric disorder; or (ii) was aggravated by the Veteran's service-connected bilateral pes cavus, chronic right ankle pain, low back pain, or acquired psychiatric disorder; and

d. If the Veteran does not have or has not had a headache disorder, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has had objective indicators of headaches due to an undiagnosed illness or a medically unexplained chronic multisymptom illness at any time since service; if there was a minimum of a 6-month period of chronicity of those objective indicators; and if, by history, physical examination, and laboratory tests, those objective indicators cannot be attributed to any known clinical diagnosis.

In providing these opinions, the examiner must consider the opinions provided in response to Instruction 2 above, regarding entitlement to service connection for an acquired psychiatric disorder.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

